Citation Nr: 0122070	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  97-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for an 
acute psychotic reaction due to marijuana usage, in full 
remission, manifested by headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  In January 
2000, the Board remanded this case to the RO for further 
development. 


FINDINGS OF FACT

1.  The rating criteria for evaluating psychiatric 
disabilities were changed during the course of this appeal.  
Neither version of the criteria is more favorable to the 
veteran.

2.  More than an atypical psychosis in full remission was not 
clinically demonstrated, and there is no competent evidence 
demonstrating more than symptoms which are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for an acute 
psychotic reaction due to marijuana usage, in full remission, 
manifested by headaches, have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9210 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9210 (2000); 66 Fed.Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the treatment for a 
psychotic reaction.  The examiner noted that the veteran 
apparently suffered a psychotic break with paranoid ideation.  
There was a question of whether it was associated with the 
use of marijuana, although the veteran denied the use of 
drugs.  

By rating action of May 1969, service connection was 
established for acute psychotic reaction due to marijuana 
smoking, in full remission.  A noncompensable rating was 
assigned, and has remained in effect since.  

A VA examination was conducted in April 1996.  The veteran 
refuted the fact that his psychiatric difficulties are 
related to the use of marijuana.  He noted that he used 
alcohol, but he denied using marijuana because it gave him 
headaches.  

The examiner observed that the veteran was oriented in all 
three spheres and good had contact with routine aspects of 
reality.  The veteran did not show signs or symptoms of 
psychosis.  There were no indications of delusional thinking, 
paranoid ideation or hallucinatory behavior, and the veteran 
denied such symptoms.  The veteran spoke in a straightforward 
manner, though at times appeared to somewhat circumstantial 
and lost in trivial details with some redirection needed.  
The examiner noted some question of the veteran's overall 
intellectual level, but noted that the more the veteran spoke 
it became apparent that it was a matter of some very early 
confusion or fracturing of his concentration.  There was no 
clear evidence of dementia on examination, but he did tend to 
be somewhat superficial and at times, somewhat specifically 
evasive.  As an example, the examiner noted that the veteran 
could not describe his psychiatric status back in 1968 to 
1969 to enable for a clear diagnostic assessment.  His mood 
appeared to be one of moderate depression with affect 
somewhat on the mildly restricted side, though not flat or 
blunted.  He was socially appropriate and cordial and tended 
to be somewhat talkative and had a lot to say.  

The overall clinical impression was that of a dysthymic 
disorder, which the examiner thought might be secondary to 
then current financial difficulties.  The examiner did not 
find sufficient evidence to justify a diagnosis of post-
traumatic stress disorder nor any ongoing psychotic disorder.  
The examiner commented that whatever happened to the veteran 
during service, whether it was or was not drug induced, was 
an acute episode that the appellant recovered from.  There 
was no evidence of a major depressive disorder, nor did the 
veteran display any specific symptomatology of an anxiety 
disorder.  The examiner noted the history of alcohol abuse 
which was in remission.  

The examiner again commented that the criteria for a 
diagnosis of post-traumatic stress disorder had not been met, 
and that the psychiatric episode in service appears to be 
something the veteran has recovered from.  The then current 
symptoms of dysphoria and frustration appeared to be more 
related to his real world life circumstances than to anything 
else.  There was little to suggest a relationship between his 
present situation and service despite the fact that he had 
intrusive thoughts about the war and handling of his 
discharge on occasion.  The examiner found as moot the 
question of whether or not his psychotic episode was drug 
induced.  

The examiner opined that based on a review of the available 
medical records and the examination, within a reasonable 
degree of scientific professional certainty the veteran 
suffered from an acute psychotic episode by history, 
apparently in full remission and possibly drug induced, but 
perhaps not; a dysthymic disorder, chronic, moderate, 
secondary to the effects of chronic alcohol abuse as well as 
current financial stressors; alcohol abuse and dependence by 
history, currently in fair remission; and a possible 
passive/dependent and passive/aggressive personality 
disorder.  

In July 1997, the veteran appeared and testified before a 
hearing officer at the RO.  He reported taking Zoloft, and 
that this medication helped him sleep.  The veteran 
reportedly had not worked since 1996.  He worked for his last 
employer for eight years.  The veteran indicated that he 
"flipped out" and that he felt the employees were trying to 
sabotage him.  The veteran testified that he was on his 
second marriage, and that he had a daughter from his first 
marriage to whom he was not close.  Over the course of his 
second marriage, the veteran and his wife reportedly had 
separated on four or five occasions.  He reportedly did not 
get along with his wife's family.  He got angry and struck 
out when he felt threatened or pushed.  During the day, he 
reportedly watched television and he did not socialize.  He 
felt safer in a controlled environment.  When someone came to 
visit with his wife, the veteran reportedly went into another 
room.  The veteran testified that his fear of striking out 
against others contributed to his industrial impairment.  His 
appetite had been okay, but at times he had to force himself 
to eat since he was a diabetic. 

In July 1997, the veteran was evaluated for depression at 
Allegheny General Hospital.  The veteran was neatly dressed, 
alert, awake and he answered questions cooperatively.  He was 
fully oriented and his affect seemed mildly depressed.  He 
described his mood as getting better since he was getting 
help.  Speech was within normal limits for tone, volume and 
articulation.  The examiner commented that the veteran's 
thought process generally appeared logical and goal directed.  
He admitted to occasional auditory hallucinations, but no 
command hallucinations.  He denied suicidal or homicidal 
ideation.  Immediate recall was 3/3, and letter recall 1/3.  
He was unable to do serial 7's backwards.  He was able to do 
serial 3's backwards with one mistake.  Insight, judgment and 
reasoning seemed fair.  The examiner diagnosed major 
depression recurrent, and paranoid schizophrenia.  A Global 
Assessment of Functioning (GAF) Score of 55 was assigned.

Records dated in 1997 and 1998 from the Allegheny General 
Hospital are associated with the claims folder.  The records 
reflect treatment for major depression and a diagnosis of 
paranoid schizophrenia.  

In connection with a claim for Social Security Administration 
disability benefits, an evaluation was conducted in July 
1997.  The examiner observed that the veteran was dressed in 
a manner consistent with his age and occasion, and that there 
was nothing unusual about his posture, gait, or manners.  He 
demonstrated excellent personal hygiene and he was 
cooperative with the evaluation.  

On the mental status examination, it was noted that the 
veteran demonstrated normal posture hearing, hygiene, and 
appropriate degree of eye contact.  He was mildly anxious at 
the start of the interview and demonstrated some 
suspiciousness, although the examiner did successfully 
provide a comforting atmosphere and element of trust.  The 
examiner did not notice anything unusual with regard to 
behavior and psychomotor activity, or with regard to the 
characteristics of the veteran's speech.  With regard to 
mood, the veteran reported feeling paranoid.  Effective 
expression and appropriateness were normal.  The veteran 
reported nightly auditory hallucinations which emanated from 
the walls.  These voices reportedly threatened to kill him.  
To combat the voices, the veteran reportedly took numerous 
over-the-counter sleep aids.  He admitted having occasional 
visual hallucinations.  The veteran denied symptoms of 
personalization or derealization.  

The examiner did not find any abnormalities with regard to 
the veteran's thought process.  Regarding thought content, it 
was noted that the veteran was quite suspicious and readily 
admitted to paranoid ideation concerning all others except 
his spouse.  He admitted to intermittent ideation, but denied 
plan or intent, and denied homicidal ideation.  Regarding 
thought disturbance, the veteran presented symptoms of a 
fairly diffuse, poorly organized delusional system involving 
vague plots of others trying to trap him.  It was noted that 
the veteran's auditory hallucinations involved voices 
threatening bodily injury.  The hallucinations occurred more 
frequently in the evening.  

The veteran's abstract thinking was intact, he was fairly 
bright, and he demonstrated adequate access to his general 
fund of learned information.  Sustained concentration was 
intact on informal testing and he was oriented to time, place 
and person.  There were no memory impairments or deficits.  
The veteran's ability to control hostile and aggressive 
impulses was noted.  The examiner noted that the veteran 
described behaviors which indicated intact social judgment 
and that he performed within normal limits on informal 
measures of test judgment.  He was, however, suspicious of 
all others leading to significant social withdrawal for 
personal safety.  The appellant was aware of his illness and 
his need for continued treatment.  The examiner felt that the 
veteran provided a reliable history and that the interview 
was both reasonable and valid.  

The examiner diagnosed post-traumatic stress disorder, 
possible dysthymic disorder, rule out schizophreniform 
disorder, and rule out antisocial personality disorder.  The 
examiner found it unlikely that the veteran would be able to 
work in any kind of pro-social manner with coworkers or peers 
in a standard work setting. The examiner indicated, however, 
that the appellant had some ability to engage in solitary 
work.  It was also noted that the veteran suffered from 
various physical infirmities.  

The examiner found that the veteran was able to engage in 
activities of daily living.  It was noted that he enjoyed a 
good relationship with his wife, but not others.  The 
examiner estimated that the veteran could cope with stressors 
at home, but not in the workplace.  He was aware of normal 
home hazards and could take precautions.  

Of record is a September 1997 decision from the Social 
Security Administration.  It is noted that the veteran's 
disability includes paranoid schizophrenia and other 
functional psychotic disorders.  

As noted in the Introduction, the Board remanded this case in 
January 2000.  Therein, the Board pointed out the need to 
resolve conflicting reports regarding the veteran's 
psychiatric status, and directed that an examination be 
conducted.  As per the Board's remand, a VA examination was 
conducted in February 2000.  

The examiner acknowledged a review of the claims folder and 
treatment records in the report.  The report reflects a 
recitation of the diagnoses and treatment recorded in the 
service and post-service records.  During the mental status 
examination the veteran was alert and oriented.  His affect 
was blunted, his mood slightly depressed, but his speech was 
relevant and coherent.  The appellant's thought processes 
were logical and coherent with no evidence of psychotic 
thought process.  The veteran alluded to vague 
hallucinations, both auditory and visual, that were ill 
defined as he had historically.  He provided inconsistent 
information regarding when they started and how consistently 
he experienced them, stating that he had not had re-
experienced any hallucinations until 1996.  The veteran 
complained of ongoing depression, difficulty sleeping, 
feeling weak, and feeling fatigued.  There was no suicidal 
ideation, intent or plan, or reported crying spells.  He 
adamantly denied using drugs historically or in the service, 
and could not account for why it was mentioned in his service 
records.  He admitted to feeling frightened and anxious in 
the service and denied current alcohol use.  He also 
minimized his previous alcohol use.  The examiner commented 
that the veteran as pleasant and cooperative to interview, 
but only provided vague historical and current symptoms.  His 
activity level was limited and he worried about ongoing 
medical problems.  The veteran reportedly had historically 
worked primarily at unskilled jobs, but had not worked since 
1996.  He reportedly had few friends.  He denied difficulties 
with his temper, but alluded to some problems in the past.  
Insight and judgment were limited.  The examiner diagnosed an 
acute psychotic reaction, by history in full-sustained 
remission.  The examiner also diagnosed a mild to moderate 
chronic dysthymic disorder, and chronic alcohol dependence in 
remission.  The GAF score was 55-60, which the examiner noted 
was due to depression alone.  

The examiner commented that the veteran and the psychiatric 
symptom presentation during the evaluation was similar to 
that noted at the time of the VA examination in 1996, and the 
1997 evaluations at Allegheny General Hospital prior to the 
prescription of psychotropic medication.  The examiner opined 
that the psychiatric symptoms were insufficient to 
substantiate a psychotic diagnosis.  The examiner did not see 
evidence in the claims folder to substantiate an ongoing 
psychotic thought disorder such as schizophrenia.  According 
to the examiner, the records indicated that the initial 
psychotic episode was fully resolved and that psychotic 
decompensation did not occur subsequently.  The examiner 
opined that there was no relationship between the veteran's 
chronic depressive symptoms and the acute psychotic reaction 
diagnosed during service.  The examiner further noted that 
the chronic depressive symptoms were considered to be related 
historically and currently to situational factors, such as 
his physical decline and long history of alcohol dependence.  
The examiner noted that the veteran's complaints of auditory 
and/or visual hallucinations were vague, and that their 
presence and absence was inconsistent historically.  The 
examiner pointed out that these symptoms were not mentioned 
in the service records as having occurred during what was 
diagnosed at the time as psychotic reaction.  The examiner 
noted that the records indicated that this symptom was only 
present when the veteran drank excessively.  The examiner 
determined that the veteran was competent to manage his 
funds.  

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under 38 U.S.C.A. § 5103A.  By 
virtue of the Statement of the Case and the Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder as well as 
records requested in the Board's remand of January 2000.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Social Security Administration records were obtained and 
associated with the claims folder.  Multiple VA examinations 
were conducted, and copies of the reports are associated with 
the file.  A hearing was conducted before a hearing officer 
at the RO and a transcript of that hearing is associated with 
the claims folder.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Since the time the veteran filed his claim for an increased 
evaluation, the regulations for the evaluation of psychiatric 
disorders were revised and became effective as of November 7, 
1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, the veteran's psychiatric disability will be 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9210 
(1996), as well as under 38 C.F.R. § 4.130, Diagnostic Code 
9210 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9 
(2000), specifying the action to be taken.  Id. at 394.  The 
statement of the case issued in May 1997 reflects the 
recitation and consideration of the old and new criteria.  
Therefore, the veteran has been informed of the new criteria 
and their application. 

In an opinion, VAOPGCPREC 3-2000, 65 Fed.Reg. 33422 (2000), 
VA's General Counsel held that if the amended regulation is 
more favorable to the claimant, then the retroactive reach of 
the regulation is governed by 38 U.S.C.A. § 5110(g) (West 
1991) which provides that VA may, if warranted by the facts 
of the claim, award an increased rating based on a change in 
law retroactive to, but no earlier than, the effective date 
of the change.  It was further held that pursuant to 
38 U.S.C.A. § 7104 (West 1991), the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9210, in effect 
prior to November 7, 1996, a noncompensable rating is 
assigned for an atypical psychosis in full remission.  A 10 
percent rating was assigned for mild impairment of social and 
industrial adaptability.

Under 38 C.F.R. § 4.130, Diagnostic Code 9210, effective 
November 7, 1996, a noncompensable rating is assigned for an 
atypical psychosis when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.

In this case, there are clinical findings indicating 
diagnoses of depression, chronic schizophrenia, and a history 
of alcohol abuse.  There are also reports of symptoms such as 
sleep impairment, auditory hallucinations, problems with 
impulse control, and paranoia, which would indicate the 
assignment of a higher rating when applying the old or new 
criteria.  However, as noted, the Board remanded this case in 
January 2000 for the purpose of securing additional records 
and a VA examination.  As requested, the VA examiner offered 
a clear picture of the nature and extent of the veteran's 
service-connected disability as distinct from any nonservice 
connected psychiatric disorder.  

In this respect, after reviewing all of the evidence of 
record, the examiner did not find a relationship between the 
current depressive episodes and the in-service diagnosis of a 
psychotic episode, or a relationship between any current 
depression with situational factors, a long history of 
alcohol abuse and the veteran's active duty service.  
Regarding hallucinations, the examiner indicated that these 
complaints were vague and inconsistent historically, that 
they were not mentioned when the psychotic diagnosis was made 
during service, and that they were only noted when the 
veteran was drinking excessively.  Overall, the examiner 
found that the psychiatric symptoms were insufficient to 
substantiate a psychotic diagnosis, and he did not see 
evidence in the records which would substantiate an ongoing 
psychotic thought disorder such as schizophrenia.  The 
examiner emphasized that the in-service psychotic episode was 
fully resolved.  These conclusions were drawn after a 
complete review of the service and post service records in 
the claims folder, and an interview with the veteran.  Given 
the absence of any service related psychosis or any 
manifestations of a recurrence of the psychosis considered to 
be service-connected, the noncompensable rating is 
appropriate.  The disability picture presented does not 
resemble or approximate the criteria used to assign a 
compensable rating under either the old or new criteria, and 
there is not a question as to which rating should apply.  
38 C.F.R. § 4.7. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required under Schafrath.  
After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that 
Diagnostic Codes other than 9210, do not provide a basis to 
assign a compensable evaluation.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The appeal is denied.  


ORDER

Entitlement to a compensable rating for an acute psychotic 
reaction due to marijuana usage, in full remission, 
manifested by headaches, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

